
	
		I
		112th CONGRESS
		2d Session
		H. R. 6488
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Denham (for
			 himself, Mr. McKeon,
			 Mr. Miller of Florida,
			 Mr. Walz of Minnesota,
			 Mr. West, Mr. Stivers, Mr.
			 Rigell, Mr. Cravaack,
			 Mr. Kinzinger of Illinois, and
			 Mr. Farenthold) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to extend military
		  commissary and exchange store privileges, without time-period limitation, to
		  members of the Armed Forces who are involuntarily separated with a
		  service-connected disability and also to extend such privileges to their
		  dependents.
	
	
		1.Commissary and exchange store
			 privileges for involuntarily separated members with a service-connected
			 disability and for their dependents
			(a)Extension of
			 privilegesSection 1146 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)Members
				involuntarily separated with service-Connected disability;
				dependents(1)A member of the armed forces who is
				involuntarily separated from active duty or the Selected Reserve and who has a
				service-connected disability shall be permitted to use commissary and exchange
				stores on the same basis as a member of the armed forces entitled to retired or
				retainer pay.
						(2)A dependent of a member described in
				paragraph (1) shall be permitted to use commissary and exchange stores on the
				same basis as a dependent of a member of the armed forces entitled to retired
				or retainer
				pay.
						.
			(b)ImplementationThe
			 Secretary of Defense shall ensure that subsection (d) of section 1146 of title
			 10, United States Code, as added by subsection (a), is fully operational before
			 the end of the 90-day period beginning on the date of the enactment of this
			 Act.
			
